Citation Nr: 0313504	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969, including service in the Republic of Vietnam from July 
1967 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of the determination to the Board.

In February 2003, the veteran, accompanied by his 
representative, offered testimony at a hearing held at the 
local VA office before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In numerous statements and in his February 2003 
testimony, the veteran reported having experienced several 
combat-related stressors while serving in Vietnam, including 
being subjected to enemy fire, and the evidence shows that 
the veteran served as a combat engineer in a unit that was 
engaged in combat, which is consistent with the occurrence of 
the veteran's claimed stressors.

3.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressors.




CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for PTSD, and that the requirements of the 
VCAA have in effect been satisfied.

In April 2001, the veteran was provided with a VA examination 
to determine the nature and extent of his psychiatric 
disability and to determine whether he had PTSD due to his 
service in Vietnam.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In addition, the RO associated the 
veteran's service personnel records with the claims folder, 
and in February 2003, the veteran was afforded the 
opportunity to testify in support of this claim at a Board 
hearing held before the undersigned Veterans Law Judge.  He 
and his representative have also been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In addition, in a February 2000 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  By way of the above, VA gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, in light of 
the Board's favorable decision and the record on appeal, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

II.  Background and analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran served in Vietnam from July 1967 to 
October 1969.  In numerous statements and during his February 
2003 hearing, the veteran identified numerous in-service, 
combat-related stressors, including being subjected to enemy 
fire.  In addition, during the February 2003 hearing, the 
veteran testified that he was a member of Delta Company of 
the 65th Engineer Battalion, 25th Infantry Division, which was 
later redesignated Charlie Company of the 4th Engineer 
Battalion, 4th Infantry Division.  The veteran also reported 
that his military occupational specialty (MOS) was changed to 
a construction engineer and that he served as a squad leader 
in that capacity, and that the only reason he was not awarded 
a Combat Infantryman Badge was because he was not an 
infantryman.  

In this regard, a review of his service personnel records 
shows that he indeed served with the above units, and that in 
August 1967, Delta Company of the 65th Engineer Battalion, 
25th Infantry Division was redesignated Charlie Company of 
the 4th Engineer Battalion, 4th Infantry Division.  In 
addition, the service personnel records confirm that his MOS 
was changed from construction machine operator to combat 
engineer, and that he served as a squad leader in that latter 
capacity.  As such, during his twenty-six months in Vietnam, 
he served in units that likely saw combat, and in fact, 
supported an infantry division.  As such, in its role as fact 
finder, the Board finds the veteran to be a very credible 
witness and historian and has accepted his account of the in-
service combat-related stressors which, as noted above, are 
corroborated by other evidence in the record.

In his statements and testimony, the veteran maintains that 
in light of the above, he served in combat.  The Board 
recognizes that the above evidence shows that he supported a 
combat unit and likely participated in combat, but does not 
definitively establish that his personal engagement in 
combat.  The Board concludes, however, that in light of the 
above, it does not need to reach a determination that he 
himself did so.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), 
the Court held that by requiring corroboration of every 
detail, including the veteran's personal participation, VA 
defined "corroboration" far too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the veteran's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently strongly reaffirmed its holding in Suozzi.  
In that case, the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. at 
128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the third element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  As 
such, the Board will focus on the first two elements, i.e., 
whether he has been diagnosed as having PTSD due to his 
reported combat-related stressors.

In this regard, the Board observes that in April 2001, the 
veteran was afforded a formal VA psychiatric examination to 
determine whether he had PTSD.  At the outset of the report, 
the examiner indicated that he had reviewed the veteran's 
claims folder.  During the examination, the veteran 
reiterated the several combat-related stressors.  The 
examiner discussed his review of the veteran's service 
personnel records, interviewed the veteran, and administered 
a mental status examination.  Thereafter, the psychologist 
diagnosed the veteran as having PTSD due to his Vietnam 
experiences.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to his combat-
related stressors that took place while he was serving in 
Vietnam.  Further, in light of the Court's decisions in 
Pentecost and Suozzi, the Board finds that the record 
contains credible supporting evidence that these reported in-
service combat-related stressors actually occurred.  In light 
of the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that service connection for 
PTSD is warranted.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

